 



Exhibit 10.1

         
Notice of Grant of Stock Options
  TOO, Inc.
ID: 31-1333930
8223 Walton Parkway
New Albany, OH 43054  
TOO, INC

                  Name:        Option No.:   
 
             
Address:
    Plan:    
 
                               
 
      ID:                

Effective                     , 200_, you have been granted a (n)
[Incentive/Non-qualified] Stock Option to buy ___ shares of TOO, Inc. (the
“Company”) stock at $                      per share.
The total option price of the shares granted is $                     .
Shares in each period will become fully vested on the date shown.

              Shares   Vest Type   Full Vest   Expiration
[                    ]
[                    ]
[                    ]
[                    ]
  On Vest Date
On Vest Date
On Vest Date
On Vest Date   [date]
[date]
[date]
[date]   [date]
[date]
[date]
[date]

         
Stock Award Type:
  o   Incentive Stock Options
 
  o   Non-qualified Stock Options
 
  o   Performance Vesting Restricted Stock
 
  o   Service Vesting Restricted Stock
 
  o   Other:

 
By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s 2005 Stock Option and Performance Incentive Plan (or 2005 Stock
Plan for Non-Associate Directors) and a Confidentiality Agreement, all of which
are attached and made a part of this document.

 

         
 
       
TOO, Inc.
      Date
 
       
 
       
[grantee]
      Date

Please return one signed copy of this agreement to the Stock Plan Administrator
in the Human Resources Dept. at Too, Inc. 8323 Walton Parkway, New Albany, OH
43054. Phone: 614/775-3470

